Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Hall on 7/21/2022.
The application has been amended as follows: 
Claims 12-23 are canceled.
Claim 24, “The method of claim 1, wherein the method of fabricating the composite structural component comprises a method of fabricating an aircraft wing.” is added.
Clam 25, “The method of claim 11, wherein arranging the plurality of filler segments in the space where the web and the flange of the composite structural component meet comprises arranging the plurality of filler segments in a space where a web and a flange of a stringer for the aircraft meet.” is added.
Claim 26, “The method of claim 25, wherein arranging the plurality of filler segments in the space where the web and the flange of the stringer for the aircraft meet comprises arranging the plurality of filler segments in a space where a web and a flange of a blade stringer for the aircraft meet.” is added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a method of fabricating a composite structural component for an aircraft, the method comprising extruding a filler material into each mold channel of a die to form a plurality of filler segments, removing the filler segments, arranging the filler segments in a space in the composite structural component, the space being defined by a radius of the composite structural component, such that the filler segments are in end-to-end contact, and curing the plurality of filler segments in the space to fuse the plurality of filler segments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642